Citation Nr: 0108860	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-68 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1944.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The RO granted entitlement 
to an increased evaluation of 70 percent for PTSD, effective 
March 23, 1999.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The representative at the Board has raised the issue of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  
However, in view of the Board's favorable determination of 
the veteran's claim, such claim has been rendered moot.


FINDING OF FACT

PTSD is productive of disablement compatible with total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was separated from active duty on the basis of 
psychiatric disability.

In December 1944 the RO granted entitlement to service 
connection for psychoneurosis, anxiety, with assignment of a 
10 percent evaluation effective from November 21, 1944.

A July 1947 VA special psychiatric examination concluded in a 
diagnosis of psychoneurosis, anxiety, with partial social 
inadaptability.

A December 1949 VA special psychiatric examination concluded 
in a diagnosis of asthenic reaction, chronic, moderate to 
severe.

A December 1952 VA special psychiatric examination concluded 
in a diagnosis of asthenic reaction with inadequate 
personality features.

A January 1995 VA special psychiatric examination concluded 
in a pertinent diagnosis of PTSD with severe anxiety.  The 
Global Assessment of Functioning (GAF) Score was 45.

A January 1995 VA Social and Industrial Survey report shows 
the veteran had severe, chronic PTSD and that for the past 50 
years it had been increasing.  He had not been able to hold a 
job, had had problems with the law, fatigued easily, had 
flashbacks, nightmares, sleep problems, and intrusive 
thoughts.  He was very thin.  It was noted he reported having 
lost weight in the service and had never been able to gain it 
back. He was also a very angry man and had displayed such 
anger with a fist fight during the previous year.  He had 
never really adjusted after getting out of service.

In February 1995 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from November 22, 
1994.

On March 23, 1995 the veteran filed a claim of entitlement to 
an increased evaluation for PTSD.

Associated with the claims file are VA psychotherapy reports 
referable to ongoing treatment of the veteran.  The reports 
show that he has been treated for symptomatology reported as 
anxiety, depression, irritability, hopelessness, poor sleep, 
constricted affect, passive ideation,

VA conducted a special psychiatric examination of the veteran 
in July 1999.  The examiner recorded that he had reviewed the 
veteran's claims file.  It was noted that the veteran was 
currently being treated in pertinent part for PTSD and 
anxiety.  He was noted to live by himself in a trailer park.  
He reported having been involved in a car accident in 1996, 
and having lost his license.  He lived alone because his wife 
had left him in 1984 or 1985.  He had been married for 40 
years.  They had argued and his wife complained consistently 
that he was angry and unloving.  A couple of times a month a 
lady in the trailer park went shopping for him.

The veteran reported that he slept very poorly.  During the 
day he constantly sat at the window of his trailer scanning 
his surroundings.  He was afraid that either someone would 
break in and hurt him, or he would have a major medical 
incident like a heart attack and would die because there 
would be no one to help him.  He handed the examiner a note 
which stated that the government had never treated him or 
other World War II veterans with the respect that they 
deserved.  The note also expressed a great deal of anger with 
authority figures.

The veteran stated that he was lonely on one hand, but then 
stated that he wanted to be left alone.  He had a good 
relationship with his son.  Within the last year he had flown 
to Houston to visit his son.  Early on during the interview 
he stated that since he was already service-connected for 
PTSD, he did not have to relate his service experiences.  
Despite this, he could not resist his compulsion to talk 
about World War II.  He reported having been part of a convoy 
going to England.  Apparently 65 of the ships were sunk.  His 
and other ships that had not been sunk had to continue on 
because if they stopped they would be torpedoed.  He began 
sobbing and asked if the examiner had ever heard the cry of 
men being burned to death on a flaming ship.  At one time 
there were at least 2000 German prisoners on his ship and 
there were several incidents that had occurred that terrified 
him.  

The examiner recorded that the veteran's PTSD was chronic and 
that his symptoms occurred on a daily basis.  He reported 
that he had nightmares at least two to three times per week.  
He had had periods of remission during the last year.  He was 
asked to state in his own words what his problems were.  

He reported that he was simply tired of thinking about World 
War II, but did not know how to get it out of his head.  He 
then began mentioning the names of friends and acquaintances 
who had died during the war and sobbed uncontrollably as he 
did this.  He ended up by asking the examiner why he had 
survived when other men better than him did not.  The 
examiner recorded that clearly he had severe depression which 
was part of his PTSD.  The depression was driven in part by 
extreme survivor's guilt.

On mental status examination the veteran was oriented to 
person, place, and time.  He knew three of the last 
Presidents.  He indicated that English was his third 
language.  Despite this, he was able to carry on a normal 
conversation.  His speech was understandable at all times.  
His vocabulary suggested he was of average or possibly 
slightly above average intelligence.  His response to common 
proverbs was consistent with a very angry and antisocial 
disposition.  His reasoning ability appeared to be dominated 
by PTSD in that he showed no concern for anyone beyond 
himself.  His attention span was adequate for all tasks 
presented.  

The veteran persisted with tasks even though it was 
frustrating.  Immediate recall and short term memory appeared 
to be intact.  He presented with sad affect.  He cried on and 
off during the interview, and at times was sobbing 
uncontrollably.  The examiner recorded that clearly, 
emotional lability was part of his problems.  He stated that 
at home he would be sitting at his dining room table and 
begin crying for no reason.  On closer examination he cried 
in response to some memory from World War II.  He denied any 
history of hallucinations and delusions.  

The examiner recorded that the veteran had little insight 
into PTSD.  He knew that he was a troubled individual.  His 
judgment was impaired in that he had already given up on 
life.  He had done nothing to reach out to other people after 
his wife had left him 13 or 14 years before.  He appeared to 
be in some physical pain and indicated that it was difficult 
for him to move around at times.  He appeared fatigued and 
stated that he never slept long per occasion.  He essentially 
took naps around the clock.


The examiner noted that the veteran experienced all the 
symptoms of PTSD with the possible exception of psychogenic 
amnesia.  The examiner provided an Axis I diagnosis of 
chronic and severe PTSD.  With respect to psychosocial 
problems during the past year, he lacked any primary support 
group.  He had extreme problems relating to his social 
environment.  He had economic problems by his report.  He had 
problems with access to health care services because of the 
distance he lived from VA facilities and his inability to 
drive.  He had ongoing problems related to his World War II 
combat experiences.  The GAF was 30.  The examiner recorded 
that the veteran confined himself to his home.  He had no 
friends.  He had no day to day structure to his life.


Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the duty to assist, and supersedes the decision of the Unites 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he could be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A 70 percent evaluation may be assigned for PTSD productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130; Diagnostic Code 9411..

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  


When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

Congress passed the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without its first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of his claim for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The RO has rated the veteran's PTSD as 70 percent disabling 
under diagnostic code 9411 of the VA Schedule for Rating 
Disabilities.  

The 70 percent evaluation contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.

The evidentiary record shows that the veteran is clearly at 
least 70 percent disabled due to PTSD.  The question 
presented for appellate review is whether the symptomatic 
manifestations of PTSD warrant assignment of a 100 percent 
evaluation.  The Board's review of the evidentiary record 
permits the conclusion that such is clearly the case.

In this regard the Board notes that the veteran appears to 
suffer from virtually total occupational and social 
impairment solely due to his service-connected PTSD.  It is 
clearly obvious that the veteran does have some physical 
maladies which adversely affect his social or occupational 
functioning on a daily basis.  It is also clearly obvious 
that PTSD alone constitutes the single most disabling factor 
in this regard.  

The most recent VA special psychiatric examination report 
shows that depression was recognized as secondary to the 
service-connected PTSD.  Depression essentially dominates the 
veteran's mental disposition.  He ruminates constantly on his 
World War II experiences and suffers from a very evident 
survivor guilt.  He has pretty much isolated himself in his 
trailer home and his only contacts appear to be a neighbor 
who shops for him, and an occasional visit with his son.  
Otherwise he spends time in apprehension of personal physical 
harm or a medical emergency.

While the most recent VA examination disclosed that the 
veteran was pretty much in control of his mental faculties, 
it also showed that he was virtually a prisoner to persistent 
disabling psychiatric symptomatology associated with PTSD.  
In that regard, the claims file contains a substantial 
quantity of clinical records referable to psychotherapy.  The 
GAF was 30, by any standard, a reflection of virtual 
inability to acclimate oneself to the environment or either 
an industrial or social basis.  The examiner paints a rather 
dim picture of the veteran's daily status in that he has no 
friends or any support basis to assist him in daily 
functioning.

The VA examiner has classified the veteran's social and 
clearly industrial limitations as extreme.  The veteran's 
anger has been readily evident and also characterizes his 
approach to his environment.  He appears to be concerned for 
no one but himself, and social isolation of apparently many 
years standing has taken its toll on his perspectives and 
viewpoints in life.  The Board finds that overall the 
psychiatric picture more closely approximates total social 
and industrial impairment.  38 C.F.R. § 4.7.  For the 
foregoing reasons, the Board finds that the evidentiary 
record supports a grant of a 100 percent evaluation for PTSD, 
to include resolution of any reasonable doubt existing in 
this case in the veteran's favor.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

